Case: 1:21-cv-03627 Document #: 1-1 Filed: 07/08/21 Page 1 of 21 PageID #:8




                       Exhibit A
                                                   Case: 1:21-cv-03627 Document12-Person
                                                                                #: 1-1 Filed: 07/08/21 Page 2 of 21 PageID #:9
                                                                                           Jury

                                                                                                                                   FILED
                                                                                                                                   12/30/2020 12:45 PM
                                                             IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                         IRIS Y. MARTINEZ
                                                                                                                                   CIRCUIT CLERK
                                                                   COUNTY DEPARTMENT, LAW DIVISION
                                                                                                                                   COOK COUNTY, IL
FILED DATE: 12/30/2020 12:45 PM 2020L013848




                                                                                                                                   2020L013848
                                              JANE ROE, an Illinois Citizen,                       )
                                                                                                   )
                                                                            Plaintiff,             )
                                                                                                   )
                                                     v.                                            )       Case No.:        2020L013848
                                                                                                   )
                                              ASPEN DENTAL MANAGEMENT, INC.,                       )
                                              ABD DENTAL ASSOCIATES, LLC,                          )
                                              ABIGAIL BRIER, D.M.D., and ARMANI                    )
                                              ALEXANDER,                                           )
                                                                                                   )
                                                                            Defendants,            )
                                                                                                   )
                                              HIRERIGHT, LLC,                                      )
                                                                                                   )
                                                     Respondent-in-discovery,                      )

                                                                                  COMPLAINT AT LAW

                                                     Plaintiff, JANE ROE, by and through her attorneys, Dudley & Lake, LLC, and complaining

                                              of the Defendants, ASPEN DENTAL MANAGEMENT, INC. (“ASPEN DENTAL”), ABD

                                              DENTAL ASSOCIATES, LLC (“ABD”), ABIGAIL BRIER, D.M.D. (“BRIER”), and ARMANI

                                              ALEXANDER (“ALEXANDER”), states as follows:

                                                                                   Facts Common to All Counts

                                                     1.      At all times relevant, JANE ROE was a resident of Cook County, Illinois.

                                                     2.      At all times relevant, ASPEN DENTAL was a duly licensed corporation.

                                                     3.      At all times relevant, ABD was a limited liability company.

                                                     4.      At all times relevant, BRIER was a doctor of medicine in dentistry.

                                                     5.      At all times relevant, ALEXANDER was a resident of Cook County, Illinois.

                                                     6.      On or about October 7, 2013, ALEXANDER was arrested in Carbondale Illinois

                                              for criminal trespass to residence and battery at Southern Illinois University (“SIU”).



                                                                                               1
                                                  Case: 1:21-cv-03627 Document #: 1-1 Filed: 07/08/21 Page 3 of 21 PageID #:10




                                                     7.        On and before October 7, 2013 ALEXANDER would unlawfully enter female

                                              dorm rooms at SIU while female students were sleeping and perform a perverse act upon the
FILED DATE: 12/30/2020 12:45 PM 2020L013848




                                              sleeping female students.

                                                     8.        On and before October 7, 2013 ALEXANDER would unlawfully enter dorm rooms

                                              where female students were sleeping and would pour a solution of water and an unknown white

                                              substance onto female victims.

                                                     9.        The SIU police identified six woman who were victims of ALEXANDER’s

                                              perverse acts.

                                                     10.       As a result of the investigation of the SIU Police, ALEXANDER was arrested.

                                                     11.       As a result of the perverse acts, ALEXANDER was no longer allowed to live in

                                              the dorm.

                                                     12.       ALEXANDER admitted to the SIU Police that he did perform the perverse acts.

                                                     13.       On or about October 25, 2013, in connection with the aforementioned conduct,

                                              ALEXANDER was charged with five counts of criminal trespass to residence and three counts of

                                              battery.

                                                     14.       On or about February 28, 2014, ALEXANDER pled guilty to criminal trespass to

                                              real property.

                                                     15.       At all times relevant, BRIER was the agent and/or employee of ASPEN DENTAL

                                              and at all times relevant was acting within the scope of her agency and/or employment.

                                                     16.       At all times relevant, BRIER was the agent and/or employee of ABD and at all

                                              times relevant was acting within the scope of her agency and/or employment.

                                                     17.       At all times relevant, ASPEN DENTAL, ABD, and BRIER, and each of them,

                                              owned, operated, managed, maintained, and controlled a dental practice commonly known as



                                                                                              2
                                                  Case: 1:21-cv-03627 Document #: 1-1 Filed: 07/08/21 Page 4 of 21 PageID #:11




                                              “Aspen Dental,” located at 13442 S. Cicero Avenue, Crestwood, County of Cook, Illinois

                                              (“Crestwood Aspen Dental”).
FILED DATE: 12/30/2020 12:45 PM 2020L013848




                                                     18.    On or about August 12, 2020, ASPEN DENTAL, ABD, BRIER and other agents

                                              and employees of ASPEN DENTAL, including Matthew Heald, hired ALEXANDER as a dental

                                              hygienist at the Crestwood Aspen Dental.

                                                     19.    Prior to hiring ALEXANDER as a dental hygienist, ASPEN DENTAL, ABD,

                                              BRIER and other agents and employees of ASPEN DENTAL, including Matthew Heald, had a

                                              duty to perform a criminal background check.

                                                     20.    Prior to hiring ALEXANDER as a dental hygienist, ASPEN DENTAL, ABD,

                                              BRIER and other agents and employees of ASPEN DENTAL, including Matthew Heald, had a

                                              criminal background check of ALEXANDER performed.

                                                     21.    The criminal background check of ALEXANDER was flagged for criminal activity

                                              arising from ALEXANDER’s 2013 conduct and 2014 guilty plea.

                                                     22.    Notwithstanding the fact that the criminal background check of ALEXANDER was

                                              flagged for criminal activity arising from ALEXANDER’s 2013 conduct and 2014 guilty plea,

                                              ALEXANDER was hired by ASPEN DENTAL, ABD, and BRIER as a dental hygienist at the

                                              Crestwood Aspen Dental on or about August 12, 2020.

                                                     23.    On and prior to October 22, 2020, while performing work on behalf of ASPEN

                                              DENTAL, ABD, and BRIER, ALEXANDER, placed hidden cameras in the bathroom at

                                              Crestwood Aspen Dental for the purpose of filming employees and patrons of Crestwood Aspen

                                              Dental using said bathroom.

                                                     24.    Prior to October 22, 2020, JANE ROE was recorded using the bathroom on cameras

                                              placed by ALEXANDER.



                                                                                             3
                                                  Case: 1:21-cv-03627 Document #: 1-1 Filed: 07/08/21 Page 5 of 21 PageID #:12




                                                     25.    ALEXANDER did not obtain consent from JANE ROE prior to filming her in the

                                              restroom.
FILED DATE: 12/30/2020 12:45 PM 2020L013848




                                                     26.    On October 22, 2020, one of the cameras placed by ALEXANDER was discovered

                                              in the unisex bathroom at the Crestwood Aspen Dental and was turned over to the Crestwood

                                              Police Department.

                                                     27.    On October 22, 2020, ALEXANDER admitted to placing the camera in the

                                              bathroom.

                                                     28.    On October 22, 2020, ALEXANDER was arrested by the Crestwood Police

                                              Department and charged with multiple misdemeanor counts related to his recording of persons in

                                              the bathrooms at the Crestwood Aspen Dental.

                                                     29.    On October 23, 2020, agents and/or employees of ASPEN DENTAL and ABD

                                              DENTAL, including BRIER, Robert Fontana, and Matthew Heald, assured plaintiff, JANE ROE,

                                              that the Crestwood Aspen Dental was checked and that there were no other cameras.

                                                     30.    On October 26, 2020, a second camera previously placed by ALEXANDER was

                                              discovered in the bathroom of the Crestwood Aspen Dental and was turned over to the Crestwood

                                              Police Department.

                                                     31.    At all times relevant, ASPEN DENTAL, ABD, and BRIER, and each of them, had

                                              a duty to exercise reasonable care in the hiring of employees to ensure the safety and well-being

                                              of others.

                                                     32.    Prior to allowing ALEXANDER to work on their behalf, ASPEN DENTAL, ABD,

                                              and BRIER, and each of them failed to perform an adequate criminal background check as to

                                              ALEXANDER and/or failed to appreciate the findings set forth in the criminal background check

                                              obtained prior to hiring ALEXANDER.



                                                                                             4
                                                  Case: 1:21-cv-03627 Document #: 1-1 Filed: 07/08/21 Page 6 of 21 PageID #:13




                                                                       Count 1 – Negligent Hiring v. ASPEN DENTAL

                                                     Plaintiff, JANE ROE, by and through her attorneys, Dudley & Lake, LLC, and complaining
FILED DATE: 12/30/2020 12:45 PM 2020L013848




                                              of the Defendant, ASPEN DENTAL MANAGEMENT, INC. (“ASPEN DENTAL”), and in

                                              support thereof, states as follows:

                                                     32.       Plaintiff realleges paragraphs 1-32 of the Facts Common to All Counts as paragraph

                                              32 of Count 1.

                                                     33.       At all times relevant, ASPEN DENTAL knew or should have known that

                                              ALEXANDER had a criminal background exhibiting moral turpitude that made him unfit to be a

                                              dental hygienist at the Crestwood Aspen Dental.

                                                     34.       At all times relevant, ASPEN DENTAL knew or should have known that

                                              ALEXANDER was unfit to be a dental hygienist at Crestwood Aspen Dental.

                                                     35.       At all times relevant, ASPEN DENTAL had a duty to exercise ordinary care in the

                                              hiring of its employees and agents, including ALEXANDER, so as not to endanger the health,

                                              welfare, and safety of members of the public, including JANE ROE.

                                                     36.       At all times relevant, ASPEN DENTAL had a duty to perform adequate background

                                              checks on employees and/or agents prior to allowing them to work at Crestwood Aspen Dental.

                                                     37.       Notwithstanding this duty, at all times relevant ASPEN DENTAL was guilty of one

                                              or more of the following acts and/or omissions:

                                                           a. Failed to perform an adequate background check on ALEXANDER;

                                                           b. Failed to properly investigate the facts surrounding the arrest of ALEXANDER;

                                                           c. Failed to adequately investigate ALEXANDER’s prior job history:

                                                           d. Failed to adequately inquire of ALEXANDER into his criminal history;

                                                           e. Failed to adequately inquire of ALEXANDER into his history of trespass; or



                                                                                                5
                                                  Case: 1:21-cv-03627 Document #: 1-1 Filed: 07/08/21 Page 7 of 21 PageID #:14




                                                           f. Was otherwise negligent.

                                                     38.       As a during and proximate result of each of the aforementioned acts and omissions,
FILED DATE: 12/30/2020 12:45 PM 2020L013848




                                              JANE ROE was filmed by ALEXANDER while using the restroom at Crestwood Aspen Dental,

                                              which has caused her to suffer severe emotional distress and physical distress, racing heart rate,

                                              insomnia, stomach pains, fatigue, emotional trauma, shock, embarrassment, loss of self-esteem,

                                              mental harm, and emotional harm, all of which remain ongoing, loss of enjoyment of life, and has

                                              been prevented and will continue to be prevented from obtaining the full enjoyment of life..

                                                     WHEREFORE, Plaintiff, JANE ROE, prays that this Court enter judgment in her favor

                                              and against Defendant, ASPEN DENTAL MANAGEMENT, INC., in an amount in excess of

                                              $50,000.00, plus costs.

                                                                              Count 2 – Negligent Hiring v. ABD

                                                     Plaintiff, JANE ROE, by and through her attorneys, Dudley & Lake, LLC, and complaining

                                              of the Defendant, ABD DENTAL ASSOCIATES, LLC (“ABD”), and in support thereof, states as

                                              follows:

                                                     32.       Plaintiff realleges paragraphs 1-32 of the Facts Common to All Counts as paragraph

                                              32 of Count 2.

                                                     33.       At all times relevant, ABD knew or should have known that ALEXANDER had a

                                              criminal background exhibiting moral turpitude that made him unfit to be a dental hygienist at the

                                              Crestwood Aspen Dental.

                                                     34.       At all times relevant, ABD knew or should have known that ALEXANDER was

                                              unfit to be a dental hygienist at Crestwood Aspen Dental.

                                                     35.       At all times relevant, ABD had a duty to exercise ordinary care in the hiring of its

                                              employees and agents, including ALEXANDER, so as not to endanger the health, welfare, and

                                              safety of members of the public, including JANE ROE.

                                                                                                6
                                                  Case: 1:21-cv-03627 Document #: 1-1 Filed: 07/08/21 Page 8 of 21 PageID #:15




                                                     36.      At all times relevant, ABD had a duty to perform adequate background checks on

                                              employees and/or agents prior to allowing them to work at Crestwood Aspen Dental.
FILED DATE: 12/30/2020 12:45 PM 2020L013848




                                                     37.      Notwithstanding this duty, at all times relevant ABD was guilty of one or more of

                                              the following acts and/or omissions:

                                                           a. Failed to perform an adequate background check on ALEXANDER;

                                                           b. Failed to properly investigate the facts surrounding the arrest of ALEXANDER;

                                                           c. Failed to adequately investigate ALEXANDER’s prior job history:

                                                           d. Failed to adequately inquire of ALEXANDER into his criminal history;

                                                           e. Failed to adequately inquire of ALEXANDER into his history of trespass; or

                                                           f. Was otherwise negligent.

                                                     38.      As a during and proximate result of each of the aforementioned acts and omissions,

                                              JANE ROE was filmed by ALEXANDER while using the restroom at Crestwood Aspen Dental,

                                              which has caused her to suffer severe emotional distress and physical distress, racing heart rate,

                                              insomnia, stomach pains, fatigue, emotional trauma, shock, embarrassment, loss of self-esteem,

                                              mental harm, and emotional harm, all of which remain ongoing, loss of enjoyment of life, and has

                                              been prevented and will continue to be prevented from obtaining the full enjoyment of life..

                                                     WHEREFORE, Plaintiff, JANE ROE, prays that this Court enter judgment in her favor

                                              and against Defendant, ABD DENTAL ASSOCIATES, LLC, in an amount in excess of

                                              $50,000.00, plus costs.



                                                                           Count 3 – Negligent Hiring v. BRIER

                                                     Plaintiff, JANE ROE, by and through her attorneys, Dudley & Lake, LLC, and complaining

                                              of the Defendant, ABIGAIL BRIER, D.M.D. (“BRIER”), and in support thereof, states as follows:

                                                     32.      Plaintiff realleges paragraphs 1-32 of the Facts Common to All Counts as paragraph

                                                                                              7
                                                  Case: 1:21-cv-03627 Document #: 1-1 Filed: 07/08/21 Page 9 of 21 PageID #:16




                                              32 of Count 3.

                                                     33.       At all times relevant, BRIER knew or should have known that ALEXANDER had
FILED DATE: 12/30/2020 12:45 PM 2020L013848




                                              a criminal background exhibiting moral turpitude that made him unfit to be a dental hygienist at

                                              the Crestwood Aspen Dental.

                                                     34.       At all times relevant, BRIER knew or should have known that ALEXANDER was

                                              unfit to be a dental hygienist at Crestwood Aspen Dental.

                                                     35.       At all times relevant, BRIER had a duty to exercise ordinary care in the hiring of

                                              its employees and agents, including ALEXANDER, so as not to endanger the health, welfare, and

                                              safety of members of the public, including JANE ROE.

                                                     36.       At all times relevant, BRIER had a duty to perform adequate background checks

                                              on employees and/or agents prior to allowing them to work at Crestwood Aspen Dental.

                                                     37.       Notwithstanding this duty, at all times relevant BRIER was guilty of one or more

                                              of the following acts and/or omissions:

                                                           a. Failed to perform an adequate background check on ALEXANDER;

                                                           b. Failed to properly investigate the facts surrounding the arrest of ALEXANDER;

                                                           c. Failed to adequately investigate ALEXANDER’s prior job history:

                                                           d. Failed to adequately inquire of ALEXANDER into his criminal history;

                                                           e. Failed to adequately inquire of ALEXANDER into his history of trespass; or

                                                           f. Was otherwise negligent.

                                                     38.       As a during and proximate result of each of the aforementioned acts and omissions,

                                              JANE ROE was filmed by ALEXANDER while using the restroom at Crestwood Aspen Dental,

                                              which has caused her to suffer severe emotional distress and physical distress, racing heart rate,

                                              insomnia, stomach pains, fatigue, emotional trauma, shock, embarrassment, loss of self-esteem,

                                              mental harm, and emotional harm, all of which remain ongoing, loss of enjoyment of life, and has

                                                                                               8
                                                 Case: 1:21-cv-03627 Document #: 1-1 Filed: 07/08/21 Page 10 of 21 PageID #:17




                                              been prevented and will continue to be prevented from obtaining the full enjoyment of life..

                                                       WHEREFORE, Plaintiff, JANE ROE, prays that this Court enter judgment in her favor
FILED DATE: 12/30/2020 12:45 PM 2020L013848




                                              and against Defendant, ABIGAIL BRIER, D.M.D., in an amount in excess of $50,000.00, plus

                                              costs.

                                                                    Count 4 – Negligent Supervision v. ASPEN DENTAL

                                                       Plaintiff, JANE ROE, by and through her attorneys, Dudley & Lake, LLC, and complaining

                                              of the Defendant, ASPEN DENTAL MANAGEMENT, INC. (“ASPEN DENTAL”), and in

                                              support thereof, states as follows:

                                                       32.     Plaintiff realleges paragraphs 1-32 of the Facts Common to All Counts as paragraph

                                              32 of Count 4.

                                                       33.     At all times relevant, ASPEN DENTAL knew or should have known that

                                              ALEXANDER had a criminal background exhibiting moral turpitude that made him unfit to be a

                                              dental hygienist at the Crestwood Aspen Dental.

                                                       34.     At all times relevant, ASPEN DENTAL knew or should have known that

                                              ALEXANDER was unfit to be a dental hygienist at Crestwood Aspen Dental.

                                                       35.     At all times relevant, ASPEN DENTAL had a duty to exercise ordinary care in the

                                              hiring of its employees and agents, including ALEXANDER, so as not to endanger the health,

                                              welfare, and safety of members of the public, including JANE ROE.

                                                       36.     At all times relevant, ASPEN DENTAL had a duty to perform adequate background

                                              checks on employees and/or agents prior to allowing them to work at Crestwood Aspen Dental.

                                                       37.     At all times relevant, ASPEN DENTAL, after hiring ALEXANDER, had a duty to

                                              exercise reasonable care in the supervision of its employee, ALEXANDER.

                                                       38.     Notwithstanding this duty, at all times relevant ASPEN DENTAL was guilty of



                                                                                               9
                                                 Case: 1:21-cv-03627 Document #: 1-1 Filed: 07/08/21 Page 11 of 21 PageID #:18




                                              one or more of the following acts and/or omissions:

                                                           a. Failed to supervise ALEXANDER so as to prevent unwanted and unauthorized
FILED DATE: 12/30/2020 12:45 PM 2020L013848




                                                              filming of employees and members of the public in the restroom;

                                                           b. Failed to adequately supervise ALEXANDER;

                                                           c. Failed to terminate ALEXANDER when it knew or should have known that he was
                                                              a threat to the safety of the staff and customers of Crestwood Aspen Dental; or

                                                           d. Was otherwise negligent.

                                                     39.       As a during and proximate result of each of the aforementioned acts and omissions,

                                              JANE ROE was filmed by ALEXANDER while using the restroom at Crestwood Aspen Dental,

                                              which has caused her to suffer severe emotional distress and physical distress, racing heart rate,

                                              insomnia, stomach pains, fatigue, emotional trauma, shock, embarrassment, loss of self-esteem,

                                              mental harm, and emotional harm, all of which remain ongoing, loss of enjoyment of life, and has

                                              been prevented and will continue to be prevented from obtaining the full enjoyment of life..

                                                     WHEREFORE, Plaintiff, JANE ROE, prays that this Court enter judgment in her favor

                                              and against Defendant, ASPEN DENTAL MANAGEMENT, INC., in an amount in excess of

                                              $50,000.00, plus costs.



                                                                           Count 5 – Negligent Supervision v. ABD

                                                     Plaintiff, JANE ROE, by and through her attorneys, Dudley & Lake, LLC, and complaining

                                              of the Defendant, ABD DENTAL ASSOCIATES, LLC (“ABD”), and in support thereof, states as

                                              follows:

                                                     32.       Plaintiff realleges paragraphs 1-32 of the Facts Common to All Counts as paragraph

                                              32 of Count 5.

                                                     33.       At all times relevant, ABD knew or should have known that ALEXANDER had a

                                              criminal background exhibiting moral turpitude that made him unfit to be a dental hygienist at the

                                                                                               10
                                                 Case: 1:21-cv-03627 Document #: 1-1 Filed: 07/08/21 Page 12 of 21 PageID #:19




                                              Crestwood Aspen Dental.

                                                     34.      At all times relevant, ABD knew or should have known that ALEXANDER was
FILED DATE: 12/30/2020 12:45 PM 2020L013848




                                              unfit to be a dental hygienist at Crestwood Aspen Dental.

                                                     35.      At all times relevant, ABD had a duty to exercise ordinary care in the hiring of its

                                              employees and agents, including ALEXANDER, so as not to endanger the health, welfare, and

                                              safety of members of the public, including JANE ROE.

                                                     36.      At all times relevant, ABD had a duty to perform adequate background checks on

                                              employees and/or agents prior to allowing them to work at Crestwood Aspen Dental.

                                                     37.      At all times relevant, ABD, after hiring ALEXANDER, had a duty to exercise

                                              reasonable care in the supervision of its employee, ALEXANDER.

                                                     38.       Notwithstanding this duty, at all times relevant ABD was guilty of one or more of

                                              the following acts and/or omissions:

                                                           a. Failed to supervise ALEXANDER so as to prevent unwanted and unauthorized
                                                              filming of employees and members of the public in the restroom;

                                                           b. Failed to adequately supervise ALEXANDER;

                                                           c. Failed to terminate ALEXANDER when it knew or should have known that he was
                                                              a threat to the safety of the staff and customers of Crestwood Aspen Dental; or

                                                           d. Was otherwise negligent.

                                                     39.      As a during and proximate result of each of the aforementioned acts and omissions,

                                              JANE ROE was filmed by ALEXANDER while using the restroom at Crestwood Aspen Dental,

                                              which has caused her to suffer severe emotional distress and physical distress, racing heart rate,

                                              insomnia, stomach pains, fatigue, emotional trauma, shock, embarrassment, loss of self-esteem,

                                              mental harm, and emotional harm, all of which remain ongoing, loss of enjoyment of life, and has

                                              been prevented and will continue to be prevented from obtaining the full enjoyment of life..



                                                                                               11
                                                 Case: 1:21-cv-03627 Document #: 1-1 Filed: 07/08/21 Page 13 of 21 PageID #:20




                                                     WHEREFORE, Plaintiff, JANE ROE, prays that this Court enter judgment in her favor

                                              and against Defendant, ABD DENTAL ASSOCIATES, LLC, in an amount in excess of
FILED DATE: 12/30/2020 12:45 PM 2020L013848




                                              $50,000.00, plus costs.

                                                                         Count 6 – Negligent Supervision v. BRIER

                                                     Plaintiff, JANE ROE, by and through her attorneys, Dudley & Lake, LLC, and complaining

                                              of the Defendant, ABIGAIL BRIER, D.M.D. (“BRIER”), and in support thereof, states as follows:

                                                     32.       Plaintiff realleges paragraphs 1-32 of the Facts Common to All Counts as paragraph

                                              32 of Count 6.

                                                     33.       At all times relevant, BRIER knew or should have known that ALEXANDER had

                                              a criminal background exhibiting moral turpitude that made him unfit to be a dental hygienist at

                                              the Crestwood Aspen Dental.

                                                     34.       At all times relevant, BRIER knew or should have known that ALEXANDER was

                                              unfit to be a dental hygienist at Crestwood Aspen Dental.

                                                     35.       At all times relevant, BRIER had a duty to exercise ordinary care in the hiring of

                                              its employees and agents, including ALEXANDER, so as not to endanger the health, welfare, and

                                              safety of members of the public, including JANE ROE.

                                                     36.       At all times relevant, BRIER had a duty to perform adequate background checks

                                              on employees and/or agents prior to allowing them to work at Crestwood Aspen Dental.

                                                     37.       At all times relevant, BRIER, after hiring ALEXANDER, had a duty to exercise

                                              reasonable care in the supervision of its employee, ALEXANDER.

                                                     38.       Notwithstanding this duty, at all times relevant BRIER was guilty of one or more

                                              of the following acts and/or omissions:

                                                           a. Failed to supervise ALEXANDER so as to prevent unwanted and unauthorized
                                                              filming of employees and members of the public in the restroom;


                                                                                               12
                                                 Case: 1:21-cv-03627 Document #: 1-1 Filed: 07/08/21 Page 14 of 21 PageID #:21




                                                             b. Failed to adequately supervise ALEXANDER;

                                                             c. Failed to terminate ALEXANDER when it knew or should have known that he was
FILED DATE: 12/30/2020 12:45 PM 2020L013848




                                                                a threat to the safety of the staff and customers of Crestwood Aspen Dental; or

                                                             d. Was otherwise negligent.

                                                       39.      As a during and proximate result of each of the aforementioned acts and omissions,

                                              JANE ROE was filmed by ALEXANDER while using the restroom at Crestwood Aspen Dental,

                                              which has caused her to suffer severe emotional distress and physical distress, racing heart rate,

                                              insomnia, stomach pains, fatigue, emotional trauma, shock, embarrassment, loss of self-esteem,

                                              mental harm, and emotional harm, all of which remain ongoing, loss of enjoyment of life, and has

                                              been prevented and will continue to be prevented from obtaining the full enjoyment of life..

                                                       WHEREFORE, Plaintiff, JANE ROE, prays that this Court enter judgment in her favor

                                              and against Defendant, ABIGAIL BRIER, D.M.D., in an amount in excess of $50,000.00, plus

                                              costs.



                                                                     Count 7 – Intrusion Upon Seclusion v. ALEXANDER

                                                       Plaintiff, JANE ROE, by and through her attorneys, Dudley & Lake, LLC, and complaining

                                              of the Defendant, ARMANI ALEXANDER (“ALEXANDER”), states as follows:

                                                       32.      Plaintiff realleges paragraphs 1-32 of the Facts Common to All Counts as paragraph

                                              32 of Count 7.

                                                       33.      The filming of JANE ROE while using the restroom was not authorized by JANE

                                              ROE.

                                                       34.      The filming of JANE ROE while using the restroom constitutes the type of intrusion

                                              that is offensive to a reasonable person.

                                                       35.      The filming of JANE ROE while using the restroom without her consent constitutes


                                                                                                13
                                                 Case: 1:21-cv-03627 Document #: 1-1 Filed: 07/08/21 Page 15 of 21 PageID #:22




                                              the filming of a private matter.

                                                       36.    As a result of the above-outlined unauthorized intrusion upon her seclusion, JANE
FILED DATE: 12/30/2020 12:45 PM 2020L013848




                                              ROE was caused to suffer severe emotional distress and physical distress, racing heart rate,

                                              insomnia, stomach pains, fatigue, emotional trauma, shock, embarrassment, loss of self-esteem,

                                              mental harm, and emotional harm, all of which remain ongoing, loss of enjoyment of life, and has

                                              been prevented and will continue to be prevented from obtaining the full enjoyment of life..

                                                       WHEREFORE, Plaintiff, JANE ROE, prays that this Court enter judgment in her favor

                                              and against Defendant, ARMANI ALEXANDER, in an amount in excess of $50,000.00, plus

                                              costs.




                                                                 Count 8 – Intrusion Upon Seclusion v. ASPEN DENTAL

                                                       Plaintiff, JANE ROE, by and through her attorneys, Dudley & Lake, LLC, and complaining

                                              of the Defendant, ASPEN DENTAL MANAGEMENT, INC. (“ASPEN DENTAL”), and in

                                              support thereof, states as follows:

                                                       35.    Plaintiff realleges and repleads paragraphs 1-35 of Count 7 as paragraph 35 of

                                              Count 8.

                                                       36.    At all times relevant, ALEXANDER was acting within the scope of his

                                              employment and or agency relationship with ASPEN DENTAL.

                                                       37.    As a result of the above-outlined unauthorized intrusion upon her seclusion, JANE

                                              ROE was caused to suffer severe emotional distress and physical distress, racing heart rate,

                                              insomnia, stomach pains, fatigue, emotional trauma, shock, embarrassment, loss of self-esteem,

                                              mental harm, and emotional harm, all of which remain ongoing, loss of enjoyment of life, and has



                                                                                             14
                                                 Case: 1:21-cv-03627 Document #: 1-1 Filed: 07/08/21 Page 16 of 21 PageID #:23




                                              been prevented and will continue to be prevented from obtaining the full enjoyment of life..

                                                     WHEREFORE, Plaintiff, JANE ROE, prays that this Court enter judgment in her favor
FILED DATE: 12/30/2020 12:45 PM 2020L013848




                                              and against Defendant, ASPEN DENTAL MANAGEMENT, INC., in an amount in excess of

                                              $50,000.00, plus costs.

                                                                         Count 9 – Intrusion Upon Seclusion v. ABD

                                                     Plaintiff, JANE ROE, by and through her attorneys, Dudley & Lake, LLC, and complaining

                                              of the Defendant, ABD DENTAL ASSOCIATES, LLC (“ABD”), and in support thereof, states as

                                              follows:

                                                     35.     Plaintiff realleges and repleads paragraphs 1-35 of Count 7 as paragraph 35 of

                                              Count 9.

                                                     36.     At all times relevant, ALEXANDER was acting within the scope of his

                                              employment and or agency relationship with ABD.

                                                     37.     As a result of the above-outlined unauthorized intrusion upon her seclusion, JANE

                                              ROE was caused to suffer severe emotional distress and physical distress, racing heart rate,

                                              insomnia, stomach pains, fatigue, emotional trauma, shock, embarrassment, loss of self-esteem,

                                              mental harm, and emotional harm, all of which remain ongoing, loss of enjoyment of life, and has

                                              been prevented and will continue to be prevented from obtaining the full enjoyment of life..

                                                     WHEREFORE, Plaintiff, JANE ROE, prays that this Court enter judgment in her favor

                                              and against Defendant, ABD DENTAL ASSOCIATES, LLC, in an amount in excess of

                                              $50,000.00, plus costs

                                                                        Count 10 – Intrusion Upon Seclusion v. BRIER

                                                     Plaintiff, JANE ROE, by and through her attorneys, Dudley & Lake, LLC, and complaining

                                              of the Defendant, ABIGAIL BRIER, D.M.D. (“BRIER”), and in support thereof, states as follows:



                                                                                             15
                                                 Case: 1:21-cv-03627 Document #: 1-1 Filed: 07/08/21 Page 17 of 21 PageID #:24




                                                       35.    Plaintiff realleges and repleads paragraphs 1-35 of Count 7 as paragraph 35 of

                                              Count 10.
FILED DATE: 12/30/2020 12:45 PM 2020L013848




                                                       36.    At all times relevant, ALEXANDER was acting within the scope of his

                                              employment and or agency relationship with BRIER.

                                                       37.    As a result of the above-outlined unauthorized intrusion upon her seclusion, JANE

                                              ROE was caused to suffer severe emotional distress and physical distress, racing heart rate,

                                              insomnia, stomach pains, fatigue, emotional trauma, shock, embarrassment, loss of self-esteem,

                                              mental harm, and emotional harm, all of which remain ongoing, loss of enjoyment of life, and has

                                              been prevented and will continue to be prevented from obtaining the full enjoyment of life..

                                                       WHEREFORE, Plaintiff, JANE ROE, prays that this Court enter judgment in her favor

                                              and against Defendant, ABIGAIL BRIER, D.M.D., in an amount in excess of $50,000.00, plus

                                              costs.

                                                          Count 11 – Intentional Infliction of Emotional Distress v. ALEXANDER

                                                       Plaintiff, JANE ROE, by and through her attorneys, Dudley & Lake, LLC, and complaining

                                              of the Defendant, ARMANI ALEXANDER (“ALEXANDER”), states as follows:

                                                       32.    Plaintiff realleges paragraphs 1-32 of the Facts Common to All Counts as paragraph

                                              32 of Count 11.

                                                       33.    The filming of JANE ROE while using the restroom without her authorization

                                              constitutes extreme and outrageous conduct.

                                                       34.    The filming of JANE ROE while using the restroom without her consent was done

                                              with intent to cause emotional distress.

                                                       35.    The filming of JANE ROE while using the restroom without her consent was done

                                              with conscious and/or reckless disregard as to the probability that such action would cause extreme



                                                                                              16
                                                  Case: 1:21-cv-03627 Document #: 1-1 Filed: 07/08/21 Page 18 of 21 PageID #:25




                                              emotional distress.

                                                       36.    As a result of the filming of JANE ROE while using the restroom without her
FILED DATE: 12/30/2020 12:45 PM 2020L013848




                                              consent, JANE ROE was caused to suffer severe emotional distress and physical distress, racing

                                              heart rate, insomnia, stomach pains, fatigue, emotional trauma, shock, embarrassment, loss of self-

                                              esteem, mental harm, and emotional harm, all of which remain ongoing, loss of enjoyment of life,

                                              and has been prevented and will continue to be prevented from obtaining the full enjoyment of

                                              life..

                                                       WHEREFORE, Plaintiff, JANE ROE, prays that this Court enter judgment in her favor

                                              and against Defendant, ARMANI ALEXANDER, in an amount in excess of $50,000.00, plus

                                              costs.

                                                       Count 12 – Intentional Infliction of Emotional Distress v. ASPEN DENTAL

                                                       Plaintiff, JANE ROE, by and through her attorneys, Dudley & Lake, LLC, and complaining

                                              of the Defendant, ASPEN DENTAL MANAGEMENT, INC. (“ASPEN DENTAL”), and in

                                              support thereof, states as follows:

                                                       35.    Plaintiff realleges and repleads paragraphs 1-35 of Count 11 as paragraph 35 of

                                              Count 12.

                                                       36.    At all times relevant, ALEXANDER was acting within the scope of his

                                              employment and or agency relationship with ASPEN DENTAL.

                                                       37.    As a result of the filming of JANE ROE while using the restroom without her

                                              consent, JANE ROE was caused to suffer severe emotional distress and physical distress, racing

                                              heart rate, insomnia, stomach pains, fatigue, emotional trauma, shock, embarrassment, loss of self-

                                              esteem, mental harm, and emotional harm, all of which remain ongoing, loss of enjoyment of life,

                                              and has been prevented and will continue to be prevented from obtaining the full enjoyment of



                                                                                              17
                                                  Case: 1:21-cv-03627 Document #: 1-1 Filed: 07/08/21 Page 19 of 21 PageID #:26




                                              life..

                                                       WHEREFORE, Plaintiff, JANE ROE, prays that this Court enter judgment in her favor
FILED DATE: 12/30/2020 12:45 PM 2020L013848




                                              and against Defendant, ASPEN DENTAL MANAGEMENT, INC., in an amount in excess of

                                              $50,000.00, plus costs.

                                                              Count 13 – Intentional Infliction of Emotional Distress v. ABD

                                                       Plaintiff, JANE ROE, by and through her attorneys, Dudley & Lake, LLC, and complaining

                                              of the Defendant, ABD DENTAL ASSOCIATES, LLC (“ABD”), and in support thereof, states as

                                              follows:

                                                       35.    Plaintiff realleges and repleads paragraphs 1-35 of Count 11 as paragraph 35 of

                                              Count 13.

                                                       36.    At all times relevant, ALEXANDER was acting within the scope of his

                                              employment and or agency relationship with ABD.

                                                       37.    As a result of the filming of JANE ROE while using the restroom without her

                                              consent, JANE ROE was caused to suffer severe emotional distress and physical distress, racing

                                              heart rate, insomnia, stomach pains, fatigue, emotional trauma, shock, embarrassment, loss of self-

                                              esteem, mental harm, and emotional harm, all of which remain ongoing, loss of enjoyment of life,

                                              and has been prevented and will continue to be prevented from obtaining the full enjoyment of

                                              life..

                                                       WHEREFORE, Plaintiff, JANE ROE, prays that this Court enter judgment in her favor

                                              and against Defendant, ABD DENTAL ASSOCIATES, LLC, in an amount in excess of

                                              $50,000.00, plus costs

                                                             Count 14 – Intentional Infliction of Emotional Distress v. BRIER




                                                                                              18
                                                  Case: 1:21-cv-03627 Document #: 1-1 Filed: 07/08/21 Page 20 of 21 PageID #:27




                                                       Plaintiff, JANE ROE, by and through her attorneys, Dudley & Lake, LLC, and complaining

                                              of the Defendant, ABIGAIL BRIER, D.M.D. (“BRIER”), and in support thereof, states as follows:
FILED DATE: 12/30/2020 12:45 PM 2020L013848




                                                       35.     Plaintiff realleges and repleads paragraphs 1-35 of Count 11 as paragraph 35 of

                                              Count 14.

                                                       36.     At all times relevant, ALEXANDER was acting within the scope of his

                                              employment and or agency relationship with BRIER.

                                                       37.     As a result of the filming of JANE ROE while using the restroom without her

                                              consent, JANE ROE was caused to suffer severe emotional distress and physical distress, racing

                                              heart rate, insomnia, stomach pains, fatigue, emotional trauma, shock, embarrassment, loss of self-

                                              esteem, mental harm, and emotional harm, all of which remain ongoing, loss of enjoyment of life,

                                              and has been prevented and will continue to be prevented from obtaining the full enjoyment of

                                              life..

                                                       WHEREFORE, Plaintiff, JANE ROE, prays that this Court enter judgment in her favor

                                              and against Defendant, ABIGAIL BRIER, D.M.D.

                                                                 Count 15 – Respondent-in-discovery – HIRERIGHT, LLC

                                                       Plaintiff, JANE ROE, by and through her attorneys, Dudley & Lake, LLC, and designates

                                              HIRERIGHT, LLC, who is believed to have information essential to the determination of who

                                              should properly be named as additional defendants in this action pursuant to 735 ILCS 5/402, as

                                              respondent-in-discovery.

                                                     Pursuant to Illinois Supreme Court Rule 222(b), the undersigned counsel for the plaintiff avers that the
                                              money damages herein sought exceed FIFTY THOUSAND ($50,000.00) DOLLARS.

                                                                                                 Respectfully submitted,

                                                                                                 /s/ Kevin       J. Golden
                                              Kevin J. Golden (6210825)

                                                                                                    19
                                                 Case: 1:21-cv-03627 Document #: 1-1 Filed: 07/08/21 Page 21 of 21 PageID #:28




                                              Alex Campos (6308699)
                                              Dudley & Lake, LLC
                                              20 North Clark Street ~ Suite 720
FILED DATE: 12/30/2020 12:45 PM 2020L013848




                                              Chicago, Illinois 60602
                                              (312) 263-6300
                                              Attorney No. 39679
                                              kgolden@dudleylake.com
                                              acampos@dudleylake.com




                                                                                      20
